DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/2018 and 09/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 6-14, 16, 17, 19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 6, 10, 16, and 19, the closest prior art JP2015-201055 discloses obtaining a characteristic of performance of a test pattern, determining whether the test pattern is a hot spot, and training a machine learning model using a training set comprising a sample whose feature vector comprises the characteristic and whose label is whether the test pattern is a hot spot.  However, there is no mention of obtaining sets of one or more characteristics of performance of a hot spot under a plurality of process conditions, respectively, determining, for each of the process conditions, whether the hot spot is defective, obtaining a characteristic of each of the process conditions, and training the machine learning model using a training set comprising a plurality of samples, where each of the samples has a vector comprising the respective characteristic of one of the process conditions and the label comprising whether the hot spot is defective under that process condition.  Fouquet et al. (US 2015/0356233) discloses the concept of determining characteristics of a test pattern and based on the characteristics, determining whether the test pattern is a hot spot, and then determining whether the hot spot may become a defect when processed at a processing parameter outside of a processing parameter range, however, there is no mention of the other limitations of the claim.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 7-9 and 17, they are dependent on allowed claim 6.
With regards to claims 11-14, they are dependent on allowed claim 10.
With regards to claims 21-24, they are dependent on allowed claim 16.
With regards to claims 25-28, they are dependent on allowed claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662